Citation Nr: 0634566	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for emphysema, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and emphysema, to include as secondary to 
exposure to herbicide agents.

In a March 2005 statement, the veteran through his 
representative, sought to reopen his claim for an acquired 
psychiatric disorder.  The Board refers this matter to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss does not 
meet the criteria for qualification as a disability for VA 
purposes.

2.  The veteran does not have a current diagnosis of 
tinnitus.

3.  The veteran's emphysema first manifested many years after 
service and is unrelated to any incident of service, 
including exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hearing loss 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Claimed tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Emphysema was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of exposure to herbicide agents.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss and tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

However, diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) (2006), will 
be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Emphysema, however, is not among these diseases.  See 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  
The United States Court of Appeals for the Federal Circuit, 
however, has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, tinnitus, and emphysema, to 
include as secondary to exposure to herbicide agents.  These 
claims will be examined in turn.

A.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels or more; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service, examination of the ears 
revealed no abnormalities.

The veteran underwent VA audiological examination in December 
2003.  At that time, the pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
20
LEFT
5
5
10
15
20

The averages were 13 in both the right ear and left ear.  
Speech recognition ability was 96 percent, bilaterally.  The 
examiner determined that it was more likely than not that the 
veteran's hearing loss was caused by acoustic trauma in 
service.

In this case, the veteran's audiometric thresholds are not 40 
decibels or more for the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz on any of the above examinations.  
Additionally, the thresholds for at least three of these 
frequencies are not 26 decibels or more, and the speech 
recognition scores using the Maryland CNC Test are more than 
94 percent.  Thus, the Board finds that his hearing loss does 
not meet the criteria to qualify as a disability for VA 
purposes.  38 C.F.R. § 3.385 (2006).  Accordingly, service 
connection for bilateral hearing lost is not warranted, 
despite that the December 2003 VA examiner found that the 
veteran's hearing loss was more likely than not caused by 
acoustic trauma in service.

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110 (West 2002).  Hence, in the absence of 
competent evidence that the veteran currently has bilateral 
hearing loss to an extent recognized as a disability under 
the governing regulation, there can be no award of service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for bilateral hearing loss must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Tinnitus

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The veteran's service medical records and post-service VA 
medical records reflect no diagnosis of tinnitus.  While the 
veteran complained of intermittent tinnitus occurring 
approximately three to four times per month on VA examination 
in December 2003, tinnitus was not noted at the time of the 
examination and tinnitus accordingly was not diagnosed. 

The Board has considered the veteran's claims that he has 
tinnitus related to his service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and service connection for tinnitus must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Emphysema

The veteran contends that his emphysema was caused by 
exposure to Agent Orange.  After considering the veteran's 
claim in light of the record and the applicable law, however, 
the Board concludes that the preponderance of the evidence is 
against the claim, and the appeal will be denied.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case served on 
active duty in Vietnam for a period of 305 days.  Thus, he 
will be afforded a presumption of exposure to Agent Orange.  
However, the veteran has not been diagnosed with a disease 
that has been shown to have a positive association with 
exposure to herbicides, and service connection as secondary 
to exposure to Agent Orange is therefore not warranted.  See 
38 C.F.R. § 3.309(e).  The Board thus turns to the merits of 
the veteran's claim on alternate bases.

The veteran's service medical records are negative for 
complaints, findings, or diagnoses of any respiratory 
conditions.  The Board thus finds that chronicity in service 
is not established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
emphysema.  38 C.F.R. § 3.303(b).  The first post-service 
clinical evidence of treatment for respiratory problems is 
not dated until a January 2001 chest X-ray, which showed 
chronic lung changes.  Treatment records dated in September 
2001 show that the veteran complained of shortness of breath 
with exertion.  The veteran reported at that time that he had 
been diagnosed with emphysema 10 years earlier.  Record of 
such diagnosis, however, is not in the claims folder.  
Subsequent treatment records show that in April 2002, after 
complaining of shortness of breath, the veteran was diagnosed 
with emphysema.  At no time did any treatment provider relate 
this disorder to the veteran's period of active service, 
including exposure to Agent Orange.

While the veteran alleges that he has had respiratory 
problems since after his discharge from service, there are no 
records which reflect treatment for respiratory problems 
dated prior to January 2001, approximately 35 years after his 
separation from service.  Even if the veteran was diagnosed 
with emphysema in approximately 1991, as he asserted in 
September 2001, there is still a lengthy period without 
treatment, and no evidence of a continuity of symptomatology, 
weighing heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Furthermore, the Board finds that a medical examination is 
not required in this case because the evidence of record does 
not indicate that the claimed disability may be associated 
with an established event, injury, or disease in service or 
to another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, and the veteran's emphysema.  
Thus, service connection for emphysema is not warranted.

The Board has considered the veteran's assertions that his 
emphysema is related to his service, including exposure to 
Agent Orange.  However, as a layman, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003 and a 
rating decision in March 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for emphysema, to include as secondary to 
exposure to herbicide agents, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


